Notice of Pre-AIA  or AIA  Status
1. 	This communication is responsive to the amendment and arguments filed  on 6/14/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-21 are pending in the application. 
This action is made Final. 

Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The 102 rejection has been removed. The Examiner agrees with Applicant that Goel doesn’t specifically teach the classification mismatch feature and adjustment feature in the claim. However, the new ground of rejection in combination over Gupta teaches at least a process of classifying feedback into categories and when a improper classification has occurred and then letting the user to change to a different classification or even see the different classes of tickets. (See fig. 2a-2b and 9, and further comments below). Thus, applicants amendment has necessitated this final rejection and based on the evidence herein applicants arguments are not persuasive as to the allowability of the claims. 

	Claim Rejections - 35 USC § 101
3. 	In light of the amendment to claim 16, the prior rejection of claims 16-21 is considered moot.  

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claim(s)  1-21 are rejected under 35 U.S.C. 103 as unpatentable over Pandian et. al. U.S. Publication No. 20200076846 published Mar. 5, 2020 in view of  Gupta  et al. U.S. 20190026653 filed published Jan. 24, 2019.

With respect to Independent claim 1, Pandian teaches a computer-implemented method for classifying product feedback, the method comprising: 
generating, by a processor, a machine learning model using an initial dataset comprising a set of initial consumer feedback entries associated with a set of products, including classifying each initial consumer feedback entry of the set of initial consumer feedback entries as one of a first category or a second category (See machine learning modeling 47, 50, 90, 95, 131 and classifier Para 90 and 131, 152 where as shown in Fig. 2, 3, 6 and 12). As shown Pandian discloses a machine learning model that uses classifiers to classify a device type (para 47) into a profile and calculates a level of risk for each device (para 49). Pandian teaches each device can be classified based on the feedback from the device, from events, into one or more risk categories (para 51). Pandian teaches communication of the event comes from the user via the user interface and the anomaly engine (Para 109) and from user’s devices (Para 202).  
accessing, by the processor, a consumer feedback entry associated with a product of the set of products, wherein the consumer feedback entry comprises an initial classification as one of the first category or the second category ( Pandian teaches accessing the stored incidents about said devices and how they are classified by the machine learning classifiers from said repository. See Para 95, 107-108, 113, as the feedback about the device is categorized into multiple categories) and Fig. 5, where categories 502a-502d are displayed and additional risk categories are determined 504a-504e (Para 123-125, 95, 113, 152, 161 as the feedback about the device is categorized into multiple categories) and Fig. 5, where categories 502a-502d are displayed and additional risk categories are determined 504a-504e (Para 123-125) (See also figure 9) and displaying, in a user interface, an indication of the consumer feedback entry, the initial classification, and the subsequent classification (See fig. 5, Para 126-127). Pandian teaches displaying categorized risk classifications for devices..  
However, Pandian does not suggest: 
applying the machine learning model to the consumer feedback entry to classify the consumer feedback entry as a subsequent classification determining, by the processor, that the subsequent classification is the other of the first category or the second category  such that the initial classification and subsequent classification are mismatched 
In response to determining that the subsequent classification is the other of the first or second category  displaying, in a user interface, an indication of the consumer feedback entry, the initial classification, and the subsequent classification
Nonetheless, in the same problem-solving area of user interfaces that rely on machine learning model to classify consumer feedback associated with a  product, Gupta teaches a system that classifies feedback into categories or a first or second category (See fig. ) (actionable, not actionable). As stated in Gupta, consumers are attempting to communicate with a brand and are providing feedback (Para 21). Gupta teaches said communications are issue, inquiries, product info requests, incidents, etc. Gutpa teaches the system applies to any text-based system (Para 23). Gupta teaches there can be multiple categories of feedback (Para 34) are then converted into tickets (Para 40). Gupta teaches a machine learning system (Para 2, 14, 21, 39, 45) that classifies feedback as communication as one or two categories (Para 42-45). Gupta teaches the users then view the tickets to determine if the system has classified the tickets correctly (Para 46). If the classification is incorrect the user notifies the system that it is incorrect or the system can determine if the initial class is incorrect (Para 46). Gupta teaches extracting text from incoming messages and classifying the feedback (Para 47-57). Gupta teaches an override process when certain words are in the feedback that will always result in a specific category or the other (Para 58-59). As shown in fig. 6, the classification system may classify a word in the text that needs to be overridden or changed by the user to another category if the classification from the machine learning system incorrectly classifies a actionable item (Para 78-82). As shown in Fig. 2a-2b and 9 (Para 39-44) the user can determine that a ticket was initially classified as noise and should have been actionable or visa versa. The system displays the category that can be changed if according to the text of the feedback it is improperly classified. The user can select an option on the interface to flag an item for another classification (Para 43). The combination of Pandian with Gupta would result in the classification system of Pandian to be retrained when the user finds the category of the ticket to be incorrect.  

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Pandian and Gupta in front of them to modify the interface of Pandian to include reclassification of Gupta when  the initial classification and subsequent classification are mismatched. The motivation to combine Pandian with Gupta comes from Gupta that states any suitable user interface may be used and any type of communication can be monitored (Para 44) for classifying feedback into a category and providing a mechanism to override or change an improperly classified item so to make it easier to respond to genuine issues customers are experiencing.(Para 4, 56-61). 
With respect to dependent claim 2,  Pandian teaches the computer-implemented method wherein the first category is a risk and the second category is a quality (See Para 125-127, 131). Pandian teaches determining risk and “a quality” of the device. 
With respect to dependent claim 3,  Pandian teaches the computer-implemented method further comprising: receiving, via the user interface, a selection to specify a final classification, of the first category and the second category, for the consumer feedback entry; and updating the machine learning model to reflect the final classification of the consumer feedback entry (See Para 183-197, the user can adjust a device photo and classification by selection thereby updating the type and classification of a device) (See Fig. 10b).
With respect to dependent claim 4,  Pandian teaches the computer-implemented method wherein receiving, the via the user interface, the selection to specify the final classification for the consumer feedback entry comprises: receiving, via the user interface, the selection to specify the final classification as the one of the first category or the second category. (See Para 183-197, the user can adjust a device photo and classification by selection thereby updating the type and classification of a device).
With respect to dependent claim 5,  as indicated in the above discussion Pandian teaches each element in claim 1 and in the alternative is obvious in view of Goel. 
Pandian teaches the computer-implemented method wherein receiving, via the user interface, the selection to specify the final classification for the consumer feedback entry comprises: receiving, via the user interface, (See Para 183-197, the user can adjust a device photo and classification by selection thereby updating the type and classification of a device).
However, Pandian does not specifically state:
(i) the selection to specify the final classification for the consumer feedback entry, and (ii) a comment associated with the final classification.
However, Gupta teaches a user interface that the user can adjust the classification (drop down 230) of an entry (Para 39-43) and provide a comment (Para 41).  Gupta teaches this allows the system administrators to modify the system tickets (Para 40) originally classified and change them if they are improperly classified or resolve the issue (See also Fig. 9). 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Pandian and Gupta in front of them to modify the interface of Pandian to include reclassification of Gupta when  the initial classification and subsequent classification are mismatched. The motivation to combine Pandian with Gupta comes from Gupta that states any suitable user interface may be used and any type of communication can be monitored (Para 44) for classifying feedback into a category and providing a mechanism to override or change an improperly classified item so to make it easier to respond to genuine issues customers are experiencing.(Para 4, 56-61). 
With respect to dependent claim 6,  Pandian teaches the computer-implemented method wherein accessing the consumer feedback entry associated with the product comprises: receiving, by the processor via a network connection, the consumer feedback entry from a user electronic device (See Para 54-63 and 246-258). Pandian teaches the device and user provide user feedback to the repository.
With respect to dependent claim 7,  Pandian teaches the computer-implemented method wherein accessing the consumer feedback entry associated with the product comprises: accessing, by the processor, the consumer feedback entry associated with the product of the set of products, wherein the consumer feedback entry comprises the initial classification as specified by an external user. (See Para 54-63 and 246-258). Pandian teaches the device and user provide user feedback to the repository (See figure 4, products or devices).
With respect to dependent claim 8,  Pandian teaches the computer-implemented method wherein generating the machine learning model comprises: training, by the processor, the machine learning model using a training dataset comprising a set of consumer feedback training entries associated with the set of products, including classifying each consumer feedback training entry of the set of consumer feedback training entries as one of the first category or the second category. (See Para 54-63 and 246-258). Pandian teaches the device and user provide user feedback to the repository (See figure 4, products or devices) and classifies the feedback of use of the device during anomalies as risk categories.
With respect to claims 9-15, claims 9-15 comprise a system with a processor and a memory for storing data associated with a machine learning model and a user interface where the memory including instruction that are executed by the processor execute in a substantially similar way the steps of method claims 1-8 (incorporated herein) and thus are rejected along the same rationale. It is noted Pandian teaches a system Fig. 13, 1300, a memory 1306, 1308, a display 1312 and a processor 1304 and a user interface Fig. 4-7) for presenting as rejected a data set of products classified by a machine learning model into one or more categories and displaying said indications of feedback in a user interface. 
 
With respect to claims 16-21, claims 16-21 comprise a non-transitory computer readable medium storing instructions that when executed by a processor store data associated with a machine learning model where the memory including instructions that are executed by the processor execute in a substantially similar way the steps of method claims 1-8 (incorporated herein) and thus are rejected along the same rationale. It is noted Pandian teaches a system Fig. 13, 1300, a memory 1306, 1308, a display 1312 and a processor 1304 and a user interface Fig. 4-7) for presenting as rejected a data set of products classified by a machine learning model into one or more categories and displaying said indications of feedback in a user interface. In as much as the interpretation of claims 16-21, are interpreted as a medium including instructions executed by a process rather than simply the instructions performing the steps of claim 1.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179